ORDER

PER CURIAM.
Charles Bolden appeals from the probate court’s judgment entered after a jury trial committing him to secure confinement in the custody of the Missouri Department of Mental Health as a sexually violent predator. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in excluding certain expert opinion testimony. Whitnell v. State, 129 S.W.3d 409, 413 (Mo.App.E.D.2004). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).